DISCIPLINARY PROCEEDING
PER CURIAM.
We have reviewed the Disciplinary Board’s findings of fact, application of the Rules of Professional Conduct to those facts, and recommended discipline. Upon review of the record filed herein, the objections and briefs filed by the parties, and oral argument, it is the decision of the Court that the Disciplinary Board’s recommended discipline be rejected, and that in *195lieu thereof a two-year suspension be ordered.
DECREE
ACCORDINGLY, WE ORDER, ADJUDGE, AND DECREE THAT CLAUDE P. BOUDREAUX, BE SUSPENDED FROM THE PRACTICE OF LAW IN THIS STATE FOR A PERIOD OF TWO YEARS FROM THE DATE OF HIS ORIGINAL SUSPENSION, SEPTEMBER 5, 1990.
ALL COSTS OF THIS PROCEEDING ARE ASSESSED TO THE RESPONDENT.
TWO YEAR SUSPENSION ORDERED.
DENNIS, J., concurs with reasons.